DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Specification describes “FIG. 1 is a conceptual view illustrating a combination of block sizes defined in an HEVC standard;”  See Specification Page 6, lines 6-8.  
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art as described in the Specification (“AAPA”).  Also note corroborating HEVC features in US 20140185680 to Li (“Li”).
Regarding Claim 13:  “A video coding method that codes a current picture to generate a code string, the video coding method comprising:
dividing the current picture into a plurality of coding units;  (“In video coding, each coding target picture 1s divided into blocks which are coding units … any size can be selected and used from four kinds of block sizes, namely, 64x64 pixels, 32x32 pixels, 16x16 pixels, and 8x8 pixels as a coding unit”  AAPA. Specification, Page 2, lines 5-6 and Page 3, lines 5-8.  Similarly, See Li, Paragraph 85. Similarly, See Li, Paragraph 70.)
respectively dividing the plurality of coding units into at least one prediction unit; and (“in the case that a CU size has 32x32 pixels, as illustrated in FIG. 1, any size can be selected and used from eight kinds of block sizes such as 32x32 pixels, 16x32 pixels, and 16x16 pixels as a prediction unit”  AAPA, Specification, Page 2, lines 9-13.  Similarly, See Li, Paragraph 89.)
generating a residual component by calculating a difference between a prediction image which is generated for each of the prediction unit and the current picture,  (“the difference image between the obtained prediction image and a coding target block is acquired.”  AAPA, Specification, Page 2, lines 15-16. )
wherein only when a first size of a first coding unit of the plurality of coding unit is 2Nx2N, a second size of a prediction unit in the first coding unit is always one of 2Nx2N, 2NxN, and Nx2N, and (“in the case that a CU size has 32x32 pixels, as illustrated in FIG. 1, any size can be selected and used from eight kinds of block sizes such as 32x32 pixels, 16x32 pixels, and 16x16 pixels as a prediction unit”  AAPA, Specification, Page 2, lines 9-13.  Similarly, See Li, Paragraph 89.)
wherein when the first size of the first coding unit of the plurality of coding unit is not 2Nx2N, the second size of the prediction unit in the first coding unit is one of 2Nx2N, 2NxN, Nx2N, and NxN.”  (In the case that a CU size has 64x64 pixels [not 32x32 as above], as illustrated in FIG. 1, any size can be selected and used from eight kinds of block sizes such as 32x32 pixels as a prediction unit AAPA, Fig. 1.  Similarly, See Li, Paragraph 89.)
Although AAPA does not teach that a particular PU size is “always” selected from the list of available PU sizes, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select “any” PU size from the 3 or 4 standard PU sizes for coding of the video.  See, AAPA, Specification, Page 4, lines 1-4. Similarly, See Li, Paragraph 35.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 14:  “The video coding method according to claim 13, 
wherein when the first size of the first coding unit of the plurality of coding unit is 2Nx2N, a third size of a transform unit in the first coding unit is (i) always 2Nx2N when the second size of the prediction unit in the first coding unit is 2Nx2N and (“in the case that the CU size has 32x32 pixels, as illustrated in FIG. 1, any size can be selected and used from four kinds of block sizes of 32x32 pixels, 16x16 pixels, 8x8 pixels, and 4x4 pixels as an transform unit” AAPA, Specification, Page 4, lines 1-4. Similarly, See Li, Paragraph 35.) 
(ii) always NxN when the second size of the prediction unit in the first coding unit is 2NxN or Nx2N.”  (In the case that the PU size is 32x16 or 16x32 pixels, as illustrated in FIG. 1, any smaller TU size may be selected from block sizes of 16x16 pixels, 8x8 pixels, and 4x4 pixels as an transform unit.  See, AAPA, Specification, Page 4, lines 1-4. Similarly, See Li, Paragraph 35.)
Although AAPA does not teach that the largest available PU size is “always” selected from the list of available TU sizes, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select “any” PU size from the 3 or 4 standard PU sizes for coding of the video.  See, AAPA, Specification, Page 4, lines 1-4. Similarly, See Li, Paragraph 35.
Regarding Claim 15:  “The video coding method according to claim 13, wherein when (i) when the first size of the first coding unit of the plurality of coding unit is 2Nx2N and (ii) inter prediction is to be performed, the second size of the prediction unit in the first coding unit is always one of 2NxN and Nx2N.”  (“in the case that a CU size has 32x32 pixels, as illustrated in FIG. 1, any size can be selected and used from eight kinds of block sizes such as 32x32 pixels, 16x32 pixels, and 16x16 pixels as a prediction unit” as well as 32x16 pixels.  AAPA, Specification, Page 2, lines 9-13 and Fig. 1.  “The PU generates a prediction image in the intra prediction coding and the inter-screen prediction coding. For example, a smaller block size is used in the image in which motion of an imaging object is complicated, and a larger block size is used in the image in which the motion of an imaging object is simple, thereby achieving high coding efficiency.” AAPA, Specification, Page 3, lines 16-18.   Similarly, See Li, Paragraph 89.)
Although AAPA does not teach that a particular PU size is “always” selected from the list of available PU sizes, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select “any” PU size from the 3 or 4 standard PU sizes for coding of the video, that the designer believes to be suitable to the complexity of the content in the video.  See, AAPA, Specification, Page 4, lines 1-4. Similarly, See Li, Paragraph 35.
Regarding Claim 16: “A video coding method that codes a current picture to generate a code string” is rejected for reasons stated for Claim 1, and because prior art also teaches:  
“wherein only when a first size of a first coding unit of the plurality of coding unit is 4Nx4N, a second size of a prediction unit in the first coding unit is (i) always 4Nx4N when intra prediction is to be performed and (ii) always one of 4Nx4N, 4Nx2N, and 2Nx4N when inter prediction is to be performed, … wherein when the first size of the first coding unit of the plurality of coding unit is not 2Nx2N, the second size of the prediction unit in the first coding unit is one of 2Nx2N, 2NxN, Nx2N, and NxN, and (Note that these elements overlap because “4Nx4N” is “not 2Nx2N”.  Further, AAPA teaches that a CU of 64x64 can have PUs selected from 64x64, 64x32, and 32x64, 32x32.  “The PU generates a prediction image in the intra prediction coding and the inter-screen prediction coding.” AAPA, Specification, Page 3, lines 9-14. Similarly, See Li, Paragraph 89.  See treatment of “always” selecting one of the available options in Claim 13.)
wherein when the first size of the first coding unit of the plurality of coding unit is 2Nx2N, the second size of the prediction unit in the first coding unit is (i) always one of 2Nx2N and NxN when intra prediction is to be performed and (ii) always one of 2Nx2N, 2NxN, and Nx2N when inter prediction is to be performed.”  (AAPA teaches that a CU of 32x32 can have PUs selected from 32x32, 32x16, 16x32, 16x16.  “The PU generates a prediction image in the intra prediction coding and the inter-screen prediction coding.” AAPA, Specification, Page 3, lines 9-14. Similarly, See Li, Paragraph 89.  See treatment of “always” selecting one of the available options in Claim 13.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483